WEBB, Judge.
 We affirm the judgment of the district court. It was held in Eudy v. Eudy, 288 N.C. 71, 215 S.E. 2d 782 (1975) that findings of fact are not required when the only issue for the court is the amount of alimony. The evidence in this case is that the defendant is a man of substantial wealth. The plaintiff has a small income. We believe that when the evidence shows an estate in the supporting spouse comparable to the defendant’s estate, and the dependent spouse is entitled to alimony, G.S. 5046.5(a) requires the court to enter an order for alimony which will enable the dependent spouse to live as the wife of a man with such an estate is entitled to live. See Williams v. Williams, 299 N.C. 174, 261 S.E. 2d 849 (1980). The alimony awarded in this case was well within the discretion of the court.
The defendant contends the district court erred in failing to consider the value of the plaintiffs estate. The court found the value of the plaintiff’s property to be unknown. This does not mean the court did not consider the evidence as to the value of the plaintiff’s property. There was evidence as to its value, but it was certainly not conclusive. The court may take into account that a dependent spouse has property, although its value may not *251be precisely known, in considering the estates of both parties. We believe the court did so in this case.
The defendant also contends the findings of fact show that the defendant will be required to deplete his estate in order to pay alimony. We do not believe the findings of fact should be so interpreted. We note that the court in finding that the value of the defendant’s stock in Carmen Realty Co., Inc. is worth approximately $174,000.00, used the book value as testified to by the defendant’s accountant. The corporation owns a certificate of deposit in the amount of $108,000.00. If the accountant’s testimony as to the value is the correct value for the corporate assets, it means the total value of all other assets, including the extensive real estate assets in Onslow County, is $66,000.00. All the evidence is that the defendant is a man of substantial wealth. We believe this wealth can be invested so that it will produce an income sufficient for him to pay alimony without depleting his estate. See Williams v. Williams, supra, for a case involving estate depletion.
The defendant also assigns error to the court’s refusal to quash a subpoena duces tecum. The plaintiff subpoenaed and offered into evidence the records of Carmen Realty Co., Inc. pertaining to corporate income, cash flow, depreciation, expenses, financial statements, and assets of the corporation. One of the relevant factors in determining the amount of alimony is the estate of the defendant. We believe this evidence of the financial status of a corporation in which he owned more than 96 percent of the stock was relevant and competent in determining the size of his estate.
The defendant also assigns error to the award of counsel fees to the plaintiff. In order for the dependent spouse to be awarded counsel fees, she must show that she needs such counsel fees to enable her, as a litigant, to meet her husband on substantially even terms by making it possible for her to employ adequate counsel. McLeod v. McLeod, 43 N.C. App. 66, 258 S.E. 2d 75, disc. rev. denied, 298 N.C. 807, 261 S.E. 2d 920 (1979). The plaintiffs testimony was that she had no income except the rental from her property and temporary alimony, all of which was required for living expenses. We hold that it was not error for the court to award counsel fees to the plaintiff.
*252Affirmed.
Judges Hedrick and Arnold concur.